PER CURIAM.
Ryland Smith appeals the district court’s orders denying relief on his 42 U.S.C.A. § 1983 (West Supp.2000) complaint. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Smith v. Ange-lone, No. CA-99-616-7 (W.D.Va. Nov. 16, 2000 & filed Feb. 28, 2001; entered Mar. 1, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.